861 F.2d 1233
William T. CONNOLLY and Lizabeth V. Connolly, Plaintiffs, Appellants,v.MARYLAND CASUALTY COMPANY, Defendant-Appellee.
No. 87-5327.
United States Court of Appeals,Eleventh Circuit.
Nov. 14, 1988.

Before RONEY, Chief Judge, KRAVITCH, Circuit Judge, and HENDERSON, Senior Circuit Judge.

BY THE COURT:

1
Appellants' suggestion of certification to the Supreme Court of Florida is DENIED.


2
Appellee's motion for leave to file a response to the suggestion of certification to the Supreme Court of Florida is GRANTED.


3
The Petition for Rehearing is DENIED, and no member of this panel nor other Judge in regular active service on the Court having requested that the Court be polled on rehearing in banc (Rule 35, Federal Rules of Appellate Procedure;  Eleventh Circuit Rule 35-5), the Suggestion of Rehearing In Banc is DENIED.